DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/19/2021 has been entered.
 
Response to Amendment
The Amendment filed 02/19/2021 has been entered.  Claims 1 & 4-20 are pending in the application.  Claims 2 & 3 are cancelled.

Specification
The disclosure is objected to because of the following informalities:
Reference character “116” has been used to designate “outlet side”, “inlet side”, “discharge fluid”, and “discharge side”
Reference character “118” has been used to designate “inlet pressure”, “inlet fluid”, “inlet filling”, and “inlet side”
Reference character “140” has been used to designate “through holes”, “throughbore”, “axial passages”, “internal/cavity passages”, and “passages”; additionally, when reading instant application Paragraph 0018, the first passage 
Reference character “162” has been used to designate “additional ports”, “connecting passages” and “root slots”
While each of the above descriptors for each respective element number are related, they would not be considered the same structural feature by one of ordinary skill in the art.  This lack of consistency with the term descriptors makes it unclear what each of the elements actually represents.  As such, the descriptors need to be changed to more clearly identify what structure is being disclose.
Appropriate correction is required.

Claim Objections
Claims 15 & 20 are objected to because of the following informalities:
Claim 15, Line 3, the phrase “a leading face of the driven gear” should read --a leading face of the driven gear teeth--
Claim 20, should read --The gear pump assembly of claim 19 wherein the timing slots in the bearing end faces are provided in both an inlet side and discharge side of the bearing dam that separates the inlet side and discharge side of the pump assembly.--
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1 & 4-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As to Claim 1, the limitation “the passage includes at least one of a first passage portion extending through the teeth of the drive gear and/or driven gear”, in Lines 12-13, is indefinite.  The grammar of the limitation would lead one of ordinary skill in the art to conclude there is an alternative to the first passage portion, but that alternative is not provided.  For the purpose of examination, the limitation will be interpreted as the passage includes at least one first passage portion extending through the teeth of the drive gear and/or driven gear.
As to Claim 10, the term “axial opening”, in Line 2, is indefinite. An axial opening was previously defined in Claim 1, Lines 13 & 20.  It is not clear if this is the same axial opening, or different axial opening then the axial opening claimed in Claim 1.  For the purpose of examination, the axial openings defined in Claims 1 & 10 will be considered the same axial openings.
As to Claim 11, the term “the bleed mechanism passage of the drive gear”, in Line 2, is indefinite.  Claim 1, Lines 11-12, only states the bleed mechanism passage can be in the drive gear, but does not positively state the passage is in the drive gear.  As such, the term lacks antecedent basis.  Applicant may overcome this by first positively claiming the bleed mechanism passage is in the drive gear, then stating the bleed mechanism passage of the drive gear receives the bleed fluid flow…, which is how the claim will be interpreted.
As to Claim 14, the limitation “the passage includes a second passage portion communicating at a first end with the first passage portion within the drive and/or driven gear teeth and the second passage portion communicates with a trailing face of the gear teeth”, in 
Claim 14 continues to further define the connecting portion in manner similar to the second passage portion.  Since it is not clear how to differentiate between the connecting portion and the second passage portion, the indefiniteness of Claim 14 precludes examination on the merits.
As to Claim 15, the limitation “the connecting portion extends from the axial opening in the teeth of the driven gear to a leading face of the driven gear”, is indefinite.  The term “connecting portion” is not designated with an Element number in the specification.  However, the structure of the “connecting portion” reads on either Element 144 or Element 162, which are essentially the same elements in different embodiments.  Additionally, Element 162 is defined as “connecting passage” in instant application Paragraph 0059.  For the purpose of examination, the connecting portion will be considered to be the structural equivalent of either of Elements 144/162 for Claim 12 and all dependent claims.  However, neither of Elements 144/162 are shown extending from the axial opening to a leading face of the driven gear teeth.  Elements 144/162 are only shown extending from the axial passages 140 or the axial slots 160, which is equivalent to the first passage portion.  As such, the structure of the connecting portion is not clear.  For the purpose of examination, the limitation will be interpreted as the connecting portion extends from the first passage portion in the teeth of the driven gear to a leading face of the driven gear, where the connecting portion is either Element 144 or 162.
As to Claim 16, the term “the leading face of the drive gear teeth”, in Line 3, lacks antecedent basis.
As to Claim 17, the limitation “the passage includes a second passage portion communicating at a first end with the first passage portion within the drive and/or driven gear teeth; wherein the second passage portion communicates with a trailing face of the gear teeth”, in Lines 2-4, is indefinite.  The second passage portion appears to be structurally identical to the connecting portion, which was already defined in Claim 12, upon which Claim 17 depends.  In an attempt to clarify the difference between the second passage portion and the connecting portion, instant application specification Paragraphs 0013-0017 were referenced and compared with instant application specification Paragraphs 0021-0026.  However, those section of the specification provided no clarity as to the difference between the two structures.  As such, it is not clear what differentiates the two claimed structures, since they are described in almost the exact same manner. 
Claim 17 continues to further define the connecting portion in manner similar to the second passage portion.  Since it is not clear how to differentiate between the connecting portion and the second passage portion, the indefiniteness of Claim 17 precludes examination on the merits.  Since Claim 18 depends on Claim 17, the indefiniteness of Claim 17 precludes examination of Claim 18.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-8, 10-13, 19 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Czerwonka (U.S. PGPub 2015/0147211), in view of Basford (GB1547944).  
As to Claim 1, Czerwonka teaches a gear pump assembly (100) comprising: a drive gear (114) having a plurality of circumferentially spaced teeth (134); a driven gear (116) having a plurality of circumferentially spaced teeth (136) that mesh (Paragraph 0020) with the teeth (134) of the drive gear (114) whereby rotation of the drive gear (114) results in rotation of the driven gear (Paragraph 0007); a bearing dam (158) that directs a carryover volume (the volume between the teeth on drive gear 114 and the teeth on driven gear 116 as they intermesh; see Figure 1 below) from a discharge side (180) of the pump assembly (100) to an inlet side (160) of the pump assembly (100).  Bearing dam 150 directs the carryover volume since it forms part of the volume as the gears intermesh.

    PNG
    media_image1.png
    473
    653
    media_image1.png
    Greyscale

Czerwonka Figure 4, Modified by Examiner

 Czerwonka does not teach a bleed mechanism that supplies bleed fluid flow to the carryover volume disposed between mating drive gear teeth and driven gear teeth, the bleed mechanism including a passage  in at least one of the drive gear and driven gear teeth, the passage includes at least one of a first passage portion extending through the teeth of the drive gear and/or driven gear, the first passage portion having an opening in an axial end of at least one of the drive gear and the driven gear, and the first passage portion extends in a direction substantially parallel to opposite faces of the teeth of the drive and/or driven gear, the passage further communicating with at least one of: (i) a non-working gear face of the drive gear, (ii) a non-working gear face of the driven gear; or (iii) a bottom of a gear tooth profile adjacent a root 
Basford describes a gear pump, and teaches a bleed mechanism (24/26, shown as 24a/26a and 24b/26b in Figures 3-6) that supplies bleed fluid flow (Page 2, Right Column, Lines 66-71) to the carryover volume (the volume between teeth 40/44) disposed between mating drive gear teeth (44) and driven gear teeth (40), the bleed mechanism (24/26 - 24a/26a/24b/26b) including a passage (24/26 - 24a/26a/24b/26b) in at least one of (shown in both in each of the figures) the drive gear (16; Basford Page 2, Left Column, Line 12, states either of the gears can be driven) and driven gear (18) teeth (40/44), the passage (24/26 - 24a/26a/24b/26b) includes at least one first passage portion (24 - 24a/24b) extending through the teeth (40/44) of the drive gear (16) and/or driven gear (18), the first passage portion (24 - 24a/24b) having an opening in an axial end of at least one of the drive gear (16) and the driven gear (18, an axial opening is shown in both gears, specifically in Figure 1), and the first passage portion (24 - 24a/24b) extends in a direction substantially parallel to (as shown in each of the figures) opposite faces of the teeth (40/44) of the drive (16) and/or driven gear (18), the passage (24/26 - 24a/26a/24b/26b) further communicating with at least one of: (i) a non-working gear face (Figures 2-6 show the rotation direction of both gears and passage 26/26a/26b opens to the trailing side of each gear tooth) of the drive gear (16), (ii) a non-working gear face (Figures 2-6 show the rotation direction of both gears and passage 26/26a/26b opens to the trailing side of each gear tooth) of the driven gear (18); or (iii) a bottom of a gear tooth profile adjacent a root region (see Basford Figure 2 in Claim 7 rejection below for clarification on the root region) between adjacent gear teeth (as shown in Figures 2-6); the bleed mechanism passage (24/26 - 24a/26a/24b/26b) receiving the bleed fluid flow via the axial opening (the opening to 24 - 24a/24b via port 30) before directing the bleed fluid flow toward the gear mesh (between teeth 40/44; Page 2, Right Column, Lines 66-71).

As to Claim 4, Czerwonka, as modified, teaches all the limitations of Claim 1, and continues to teach the passage (Basford 24/26 - 24a/26a/24b/26b) includes a second passage portion (Basford 26 - 26a/26b) communicating at a first end (the portion in contact with Basford 24/24a/24b, as shown in Figures 2-6) with the first passage portion (Basford 24 - 24a/24b) within the drive and/or driven gear teeth (Basford Figures 2-6 shows both passages in the teeth in both gears), and communicating at a second end (the portion in contact with the trailing face of each tooth, as shown in Figures 2-6) with a face (Basford trailing face) of the teeth (Basford 40/44) of the drive (Basford 16) and/or driven (Basford 18) gear, respectively (as shown in Basford Figures 2-6).
As to Claim 5, Czerwonka, as modified, teaches all the limitations of Claims 1 & 4, and continues to teach the second passage portion (Basford 26 - 26a/26b) is inclined relative to normal (as shown in Basford Figures 2-6) to one of the faces (Basford trailing face) of the teeth (Basford 40/44) of the drive (Basford 16) and/or driven gear (Basford 18).
As to Claim 6, Czerwonka, as modified, teaches all the limitations of Claims 1 & 4, and continues to teach the second passage portion (Basford 26 - 26a/26b) communicates with (as shown in Basford Figures 2-6) a trailing face of the gear teeth (Basford 40/44).
As to Claim 7, Czerwonka, as modified, teaches all the limitations of Claim 1 & 4, and continues to teach the second passage portion (Basford 26 - 26a/26b) includes first (see Basford Figure 2 below) and second openings (see Basford Figure 2 below) that are inclined relative to normal (as shown in Basford Figures 2-6) to one of the faces (the Basford trailing face) of the teeth (Basford 40/44) of the drive (Basford 16) and/or driven (Basford 18) gear.  As 

    PNG
    media_image2.png
    744
    639
    media_image2.png
    Greyscale

Basford Figure 2, Modified by Examiner

As to Claim 8, Czerwonka, as modified, teaches all the limitations of Claims 1, 4 & 7, and continues to teach the first (as shown in Basford Figure 2 in the Claim 7 rejection above) and second openings (as shown in Basford Figure 2 in the Claim 7 rejection above) of the second passage portion converge toward one another.  As shown in Basford Figure 2, the first and second openings are 180° from each other, so converge directly toward one another.
As to Claim 10, Czerwonka, as modified, teaches all the limitations of Claim 1, and continues to teach the bleed mechanism passage (Basford 24/26 - 24a/26a/24b/26b) includes an axial opening (the opening to Basford 24/24a/24b; see Basford Figure 1 below) that communicates with a side of the teeth (see Basford Figure 1 below) at one end and that communicates with (see Basford Figure 2 in the Claim 7 rejection above) the root region (via Basford 26/26a/26b; see Basford Figure 2 in the Claim 7 rejection above) disposed between adjacent gear teeth (each gear 18/16 has multiple teeth 40/44) at the bottom of the gear tooth profile (as shown in Basford Figures 2-6).  Since passage 24/24a/24b communicates with passage 30, and passage 30 is on the side of the tooth, one of ordinary skill in the art would conclude passage 24/24a/24b is communicating with the side of the tooth.

    PNG
    media_image3.png
    600
    439
    media_image3.png
    Greyscale

Basford Figure 1, Modified by Examiner

As to Claim 11, Czerwonka, as modified, teaches all the limitations of Claims 1 & 10, and continues to teach the bleed mechanism passage (Basford 24/26 - 24a/26a/24b/26b) of the drive gear (Basford 16) receives the bleed fluid flow (via Basford 30; Page 2, Right Column, Lines 66-71) from the inlet side (Basford 20) of the pump via the axial opening (as shown in Basford Figure 1 in the Claim 10 rejection above) before directing the bleed fluid flow (via 
As to Claim 12, Czerwonka, as modified, teaches all the limitations of Claims 1, 10 & 11, and continues to teach the bleed mechanism passage (Basford 24/26 - 24a/26a/24b/26b) includes a connecting portion (Basford 26/26a/26b) at the bottom of (as shown in Basford Figures 2-6) the gear teeth (40/44) profile.  The term “connecting portion” is not designated with an Element number in the specification.  However, the structure of the “connecting portion” reads on either Element 144 or Element 162, which are essentially the same elements in different embodiments.  Additionally, Element 162 is defined as “connecting passage” in instant application Paragraph 0059.  For the purpose of examination, the connecting portion will be considered to be the structural equivalent of either of Elements 144/162 for Claim 12 and all dependent claims.
As to Claim 13, Czerwonka, as modified, teaches all the limitations of Claims 1 & 10-12, and continues to teach the connecting portion (Basford 26/26a/26b) is angled to direct the bleed flow toward a face (the top of Czerwonka 158) of the bearing dam (Czerwonka 158).  As shown in Basford Figures 2-6, the connecting portion (Basford 26/26a/26b) is angled from channel 30 to the gear teeth intermesh (between 40/44), which is where Czerwonka teaches the placement of the bearing dam.
As to Claim 19, Czerwonka, as modified, teaches all the limitations of Claims 1 & 10-12, and continues to teach timing slots (Czerwonka 262/263) in bearing end faces (Czerwonka 260/261) to control flow into the axial opening.  Czerwonka Paragraph 0027 describes the slots 262/263 helping to control flow of the pump fluid, which continues to apply with the modification of the Bottoms bleed mechanism.
As to Claim 20, Czerwonka, as modified, teaches all the limitations of Claims 1, 10-12 & 19, and continues to the timing slots (Czerwonka 262/263) in the bearing end faces (Czerwonka .

Claims 15 & 16 are rejected under 35 U.S.C. 103 as being unpatentable over Czerwonka, in view of Basford, further in view of Ribarov (U.S. PGPub 2017/0268507).  
As to Claim 15, Czerwonka, as modified, teaches all the limitations of Claims 1 & 10-12, but does not teach the connecting portion extends from the axial opening in the teeth of the driven gear to the leading face of the driven gear.
Ribarov describes a gear pump assembly, and teaches the connecting portion (96) which extends from the high (working or leading; 70B) to low pressure (trailing; 70A) faces of the teeth (52).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the connecting portion, as taught by Ribarov, in place of the connecting portion, as taught by Czerwonka, as modified, to protect “the vulnerable surface of the gear tooth near its mid-point centerline region which is, in general, most susceptible to cavitation erosion from collapsing vapor bubble(s) in a low-pressure regions of two-phase flow (Paragraph 0042).
Once the Ribarov connecting portion is modified into the Czerwonka, as modified, gear pump assembly, the Ribarov connecting portion will extend from the Bottoms axial opening to both the leading and trailing faces of each gear tooth.
As to Claim 16, Czerwonka, as modified, teaches all the limitations of Claims 1 & 10-12, but does not teach the connecting portion extends from the axial opening in the teeth of the drive gear to the leading face of the drive gear teeth.
Ribarov describes a gear pump assembly, and teaches the connecting portion (96) which extends from the high (working or leading; 70B) to low pressure (non-working or trailing; 70A) faces of the teeth (52).

Once the Ribarov connecting portion is modified into the Czerwonka, as modified, gear pump assembly, the Ribarov connecting portion will extend from the Bottoms axial opening to both the leading and trailing faces of each gear tooth.

Allowable Subject Matter
Claim 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
As to Claim 9, the prior art of record teaches the gear pump with bleed mechanism passages, as described in Claim 1 but does not teach “an enlarged counter bore portion at an inlet end of the first passage portion that communicates with the inlet side of the gear pump”.  Therefore, the prior art of record fails to disclose each of the limitations of Claim 9.  The closest art of record is Czerwonka (U.S. PGPub 2015/0147211), in view of Basford (GB1547944), further in view of Lemon (U.S. Patent 3,985,063), where Lemon teaches the use of a counter bore 60 in a passage 90 to control timing.  However, Lemon is not considered prior art even though Lemon and the instant application use the counter bore as a fluid timing means.  The instant application uses the counter bore as a reservoir to ensure the timing of fluid flow into a distribution passage.  Lemon uses the counter bore 60 in a compression chamber 90 as a means of allowing fluid to move around piston 72 to fluidly connect with port 66.  Therefore, the art cannot be considered analogous, since the counter bores are used to time fluid flow in different manners.  As such, it would not be obvious to one of ordinary skill in the art to modify 

Response to Arguments
Applicant's arguments filed 02/19/2021 have been fully considered but they are not fully persuasive.
Regarding the 112(a) rejection for Claim 11, the amendments to Claims 1 and 11 overcame the rejection, as reflected above.
Regarding the 112(b) rejections, Applicant overcame some rejections.  However, Applicant did not overcome all of the previous rejections and new rejections are presented.
Regarding the 103 rejections, Applicant's arguments filed 02/19/2021 have been fully considered but they are not persuasive.
Regarding the Claim 9 103 rejection, Applicant argues Lemon cannot be considered analogous art since Lemon does not contain any reference to a gear pump. As defined by MPEP 2141.01(a)(1), art is considered analogous art under two circumstances. First, "the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem). Second, "the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention". Examiner relied on the second circumstance, where the inventor stated a problem, i.e., fluid timing through a bore or passage, to address a solution to a problem faced by the inventor. Further, MPEP 2141.01(a)(1) states "In determining whether a reference is reasonably pertinent, an examiner should consider the problem faced by the inventor, as reflected - either explicitly or implicitly - in the specification." As Applicant has pointed out, this is what the Examiner appeared to do. Therefore, the art is considered analogous, as defined by the MPEP.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BRANDT whose telephone number is (303)297-4776.  The examiner can normally be reached on Monday-Thursday 10-6, MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID N BRANDT/Examiner, Art Unit 3746                                                                                                                                                                                                        /DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746